Order, Family Court, New York County (Leah Marks, J.), entered on or about November 22, 1996, which denied petitioner’s application for visitation with his 11-year-old daughter, and dismissed the petition, unanimously affirmed, without costs.
The presumption that visitation would be in the child’s best interest was rebutted by evidence that petitioner has not seen the child since she was a few months old, has spoken with her on the telephone only half a dozen times, has threatened her mother, and that the child would have to travel five hours by bus with a stranger to visit petitioner in prison. Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.